 Top Bar                                              Top Bar
                                                     Filed:
                Case: 4:20-cv-00184-DMB-JMV Doc #: 1-2       10/21/20 1 of 2 PageID #: 20

                                                                                                         Contact
                                Industries       Solutions       Products         Pricing             Us



                                           Resources       About Us       Contact Us



   Press Release

   DTiQ and Huddle House Announce Agreement for Managed, Intelligent Video-
   based Surveillance Solutions

   Improves operating e ciency and pro tability for corporate and franchise
   locations across the United States




   Boston and Atlanta, USA – 14 January 2020: Huddle House, Inc, the prominent family-style restaurant
   operator, has extended its preferred agreement with DTiQ, the leading provider of intelligent video-
   based surveillance solutions, for corporate and franchise locations across the United States. With
   DTiQ, Huddle House operators have a full view of each location—in real-time and on-demand—
   through a robust, cloud-based video surveillance platform.



   “To support the entire organization, we’re standardizing on infrastructure and services from DTiQ
   because they offer the best solution, are easy to work with and can fully support both corporate and
   franchisee needs,” said Troy Tracey, Chief Operating O cer for Huddle House.



   “We work closely with Huddle House leadership to ensure a consistent, well-vetted model that
   empowers both corporate and franchise operators to optimize e ciency, performance and pro t
   margins,” said Joe Mignone, Chief Customer O cer for DTiQ. “They also bene t from DTiQ’s audit
   capabilities and have the option to integrate POS data for further insight.”

                                                                                                   EXHIBIT "B"
DTiQ PL 360iQ Login MyDTT LPI Login Blog                     DTiQ PL 360iQ Login MyDTT LPI Login Blog
                                                                                                                   󰊐
                                              Contact Us                                                     
                                                                                                               /
T     B                                                     T     B
 Top Bar
   The MasterCase: 4:20-cv-00184-DMB-JMV
             Purchasing                      Doc
                         Agreement is in place for#:all1-2
                                                           Top Bar
                                                         Filed:
                                                        location 10/21/20
                                                                 types,    2 of 2 PageID
                                                                        providing        #: 21
                                                                                  continuity in process,
   deployment and infrastructure.                                                                                         Contact
                                   Industries          Solutions          Products           Pricing                   Us



                                    Resources
   For more information, visit www.dtiq.com.                     About Us          Contact Us




       BACK TO NEWSROOM




                     Location
                    Boston, MA
                     Atlanta, GA




                     Publish Date
                    January 14, 2020




   About DTiQ
   DTiQ improves how restaurants, convenience stores and retail locations are managed. It is the world’s leading provider of
   intelligent video-based surveillance and loss prevention services; combining state-of-the-art surveillance equipment with
   advanced, cloud-based analytics and managed services. DTiQ has been in business for over 20 years, enhancing over 8
   million consumer experiences daily, while protecting trillions of dollars of assets. DTiQ has over 45,000 customers including
   corporations and/or franchisees such as Adidas, Burger King, Charming Charlie, Dairy Queen, Golf Town, Hard Rock Café,
   KFC, McDonald’s, Pandora, Subway, Swarovski, Taco Bell, US Polo, Vineyard Vines and Yankee Candle. For more information,
   visit www.DTiQ.com



   About Huddle House
   Committed to serving “Any Meal, Any Time,” Huddle House restaurants have become icons in the communities they serve
   throughout the country by “Bringing Friends and Family Together, Over Delicious Food, Served from the Heart.” The core values
   on which the brand was founded – serving freshly prepared, quality home-style food in a warm, friendly environment that
   brings the community together – are as true today as they were when it was founded 54 years ago. Today, the Huddle House
   brand has more than 400 locations open or in development. On September 13, 2019 the company entered into an agreement
   to buy the rights to Perkins Restaurant & Bakery as well, which will bring the number of locations to more than 700.




DTiQ PL 360iQ Login MyDTT LPI Login Blog                            DTiQ PL 360iQ Login MyDTT LPI Login Blog
                                                                                                                                    󰊐
                                                  Contact Us                                                                     
                                                                                                                                   /
T     B                                                            T      B
